Citation Nr: 1507036	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  11-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypothyroidism. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to  hypothyroidism.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pulmonary embolus, to include as secondary to hypothyroidism.

4.  Entitlement to service connection for hypothyroidism. 

5.  Entitlement to service connection for hypertension, to include as secondary to hypothyroidism, sleep apnea, or asthma.

6.  Entitlement to service connection for pulmonary embolus, to include as secondary to hypothyroidism, sleep apnea, or asthma.
7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for sleep apnea, to include as secondary to hypothyroidism.

9.  Entitlement to service connection for deep vein thrombosis of the bilateral lower extremities, to include as secondary to hypothyroidism, sleep apnea, or asthma.

10.  Entitlement to service connection for diabetes mellitus, to include as secondary to hypothyroidism, sleep apnea, or asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1973 to June 1993.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for hypertension, pulmonary embolus, deep vein thrombosis of the bilateral lower extremities, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2006 decision, the Board denied service connection for hypothyroidism finding that the competent medical evidence did not show that it was related to service; denied service connection for hypertension finding that the competent medical evidence did not show that it was related to service or any service-connected disability and first manifested eight years after separation; and denied service connection for pulmonary embolus finding that the competent medical evidence did not show that it was related to service or any service-connected disability.  The Chairman of the Board has not ordered reconsideration of that decision.

2.  Evidence received since the October 2006 decision includes medical evidence that the Veteran's hypothyroidism had its onset during service.      

3.  Resolving all doubt in favor of the Veteran, hypothyroidism had its onset in active service.  

4.  Resolving all doubt in favor of the Veteran, sleep apnea had its onset in active service.  

5.  Resolving all doubt in favor of the Veteran, asthma had its onset in active service.  


CONCLUSIONS OF LAW

1.  The October 2006 decision that denied the claims for service connection for hypothyroidism, hypertension, and pulmonary embolus is final.  38 U.S.C.A § 7104 (b) (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has been received sufficient to reopen the claims of service connection for hypothyroidism, hypertension, and pulmonary embolus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 

3.  Hypothyroidism was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014). 

4.  Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014). 

5.  Asthma was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening the claims of service connection hypothyroidism, hypertension, and pulmonary embolus and also granting entitlement to service connection for hypothyroidism, sleep apnea, and asthma, which represents a complete grant of the benefits sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

New and Material Claims

The Veteran's claims of service connection for hypothyroidism, hypertension, and pulmonary embolus were denied in an October 2006 Board decision on the basis that the disabilities were not shown to be related to service, and with regard to hypertension and pulmonary embolus, that they were not shown to be related to a service-connected disability.  The Chairman of the Board has not ordered reconsideration of that decision.  Accordingly, the determination is final.  

At the time of that decision, the medical evidence of record showed that the Veteran's hypothyroidism did not have its onset in service and was not otherwise related to service.  The Board cited in main part to a November 2004 VHA letter in which the examiner reviewed the Veteran's body temperature in service and noted that the temperature was normal and not low, and opined that there was no evidence that the Veteran had significant hypothyroidism and certainly no evidence of it during service.  Additionally, the medical evidence also demonstrated that hypertension and pulmonary embolus did not manifest in service, were not related to service, and were not related to a service-connected disability.    

Evidence received since the October 2006 Board decision includes a February 2009 letter from W.M., M.D. noting that the based on his review of the service treatment records that the Veteran consistently had low body temperature.  Dr. M noted that during service the Veteran went to the doctor on 21 occasions with temperature of 98 or higher and 15 times were for flu-like symptoms or trauma which would raise body temperature by 1.5 degrees or more, which would explain body temperature above his normal temperature.  Dr. M opined that the Veteran had consistently low body temperature and it was more likely than not that the Veteran's hypothyroidism started during service based on the low body temperature, dry skin, and weight gain as shown in the record.  Additionally, in a July 2011 letter, Dr. M generally indicated that while it was not possible to attribute the Veteran's disabilities to service, it was more likely as not that they could be related to his Persian Gulf deployment.  


Based on this evidence, the Board finds that there is sufficient evidence to reopen the claim for service connection for hypothyroidism as well as the claims for service connection for hypertension and pulmonary embolus as they are claimed secondary to hypothyroidism.  There is now new and material evidence of onset of hypothyroidism in service. 

Hypothyroidism

The Veteran essentially contends that his hypothyroidism was not diagnosed in service and his low body temperatures were manifestations of his disability. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2014).  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As noted above, there are two primary medical opinions regarding the onset of the Veteran's hypothyroidism.  A November 2004 VHA letter, upon a review of the Veteran's service treatment records (STRs) and the claims file, indicated that the Veteran's body temperature in service was normal and not low, and opined that there was no evidence that the Veteran had significant hypothyroidism and certainly no evidence of it during service.  On the other hand, the February 2009 letter from Dr. M noted that the based on his review of the STRs that the Veteran consistently had low body temperature.  Dr. M noted that during service the Veteran went to the doctor on 21 occasions with temperature of 98 or higher and 15 times were for flu-like symptoms or trauma which would raise body temperature by 1.5 degrees or more, which would explain body temperature above his normal temperature.  Dr. M opined that the Veteran had consistently low body temperature and it was more likely than not that the Veteran's hypothyroidism started during service based on the low body temperature, dry skin, and weight gain as shown in the record.  Additionally, in a July 2011 letter, Dr. M generally indicated that while it was not possible to attribute the Veteran's hypothyroidism to service, it was more likely as not that it could be related to his Persian Gulf deployment.  

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  In this regard, both the VA examiner and Dr. M provided a thorough and detailed rationale and reviewed the STRs and other relevant evidence of record.  The Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for hypothyroidism is warranted.  

Sleep Apnea

The Veteran essentially contends that he had sleep apnea in service.  The Veteran submitted lay statements from his fellow service-members and family that the Veteran stopped breathing while he slept and would snore loudly during service.  

The relevant medical evidence includes an October 2006 letter from Dr. M indicating that upon review of the STRs and the Veteran's sleep study that it was more likely as not that the Veteran's sleep apnea started during service.  In a November 2010 letter, Dr. M again opined that it was more likely as not that the Veteran's sleep apnea was present but undiagnosed during service based on the severity of his sleep apnea, his response to treatment, and weight gain, as well as statements from his family, and internet articles.  In an April 2011 VA examination report, the examiner noted that the Veteran was diagnosed with sleep apnea eight years after service discharge and the STRs were silent as to any symptoms related to sleep apnea.  The examiner concluded that it was less likely as not that the Veteran's sleep apnea was secondary to service or first started in service.  Additionally, in a July 2011 letter, Dr. M generally indicated that while it was not possible to attribute the Veteran's sleep apnea to service, it was more likely as not that it could be related to his Persian Gulf deployment.  

The Board finds that overall the evidence of record is at least in equipoise.  Dr. M's opinion, along with the competent and credible assertions from the Veteran's family and his fellow service members as to symptoms during service, are sufficient to support the Veteran's contentions that his sleep apnea had its onset in service.  Dr. M provided a thorough and detailed rationale and also reviewed the STRs.  Additionally, the VA examiner ignored the Veteran's submitted lay statements regarding symptoms during service and thereafter. In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  The Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for sleep apnea is warranted.  

Asthma

The Veteran essentially contends that his asthma is related to service.  He asserts that his disorder is due to exposure to smoke from oil wells and second hand smoke.  The Veteran submitted lay statements that he had symptoms of asthma during service, and a statement that his wife noticed his symptoms.  

The relevant medical evidence of record includes a May 2010 letter from Dr. BAM, which noted the Veteran's long history of shortness of breath dating back to service when he was exposed to smoke from oil well fires and also significant exposure to second hand smoke during service.  Dr. BAM opined that exposure to both oil field smoke and second hand smoke contributed to the Veteran's development of asthma.  Also, in an April 2011 VA examination report, the VA examiner opined that it less likely than not that the Veteran's diagnosis of asthma was secondary to Gulf War exospore.  He indicated that there was inadequate evidence to determine whether there was an association between exposure to Gulf War and asthma as there was limited research linking Gulf War exposure to the development of asthma.  Additionally, in a July 2011 letter, Dr. BAM generally indicated that while it was not possible to attribute the Veteran's asthma to service, it was more likely as not that it could be related to his Persian Gulf deployment.  

Dr. BAM's opinion, along with the competent and credible assertions from the Veteran as to symptoms during service, is sufficient to support the Veteran's contentions that his asthma had its onset in service.  Dr. B.M provided a thorough and detailed rationale and also reviewed the STRs.  The VA examiner ignored the Veteran's lay statements of symptoms during and after service.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  The Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for asthma is warranted.  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for hypothyroidism is granted.

New and material evidence having been received the application to reopen a claim for service connection for hypertension is granted.

New and material evidence having been received the application to reopen a claim for service connection for pulmonary embolus is granted.

Service connection for hypothyroidism is granted. 

Service connection for asthma is granted.

Service connection for sleep apnea is granted.


REMAND

The Veteran essentially contends that his hypertension, pulmonary embolus, bilateral deep vein thrombosis of the lower extremity, and diabetes mellitus are secondary to hypothyroidism and/or other service connected disabilities, and/or due to lack of weight control in service.  As the Board has just granted service connection for hypothyroidism, as well as sleep apnea, and asthma, the Veteran should be afforded examinations to determine the nature and etiology of each of the remaining claims.  

The Board also notes that in this vein that there is an October 2003 letter from Dr. M noting that hypothyroidism increases the risks of developing pulmonary embolus if left untreated.  A November 2010 letter from Dr. M indicated that hypertension, asthma, and diabetes are known to be linked to sleep apnea but no further rationale was provided.  Additionally, in a July 2011 letter, Dr. M generally indicated that while it was not possible to attribute the Veteran's disabilities to service, it was more likely as not that they could be related to his Persian Gulf deployment.  

Additionally, on remand, all outstanding relevant treatment records, to specifically include Dr. Marion's records which were identified during the November 2014 hearing, should be identified and obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records.   Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of any current hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the Veteran's lay statements of record.  
If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must then provide the following opinions:  
      
a. Is it at least as likely as not (a 50 percent probability or more) that the Veteran has hypertension that had its onset in service, or is otherwise related to the Veteran's military service, specifically including service in the Gulf War?  

b. Is it at least as likely as not that the current disorder is either caused by or permanently aggravated by any of his service-connected disabilities, to specifically include hypothyroidism, sleep apnea, or asthma.  The examiner must consider the November 2010 letter from Dr. M indicating that hypertension is known to be linked to sleep apnea.

c. If the examiner determines hypertension is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected hypertension prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

3. After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of any current pulmonary embolus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the Veteran's lay statements of record.  
If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must then provide the following opinions:  
      
a. Is it at least as likely as not (a 50 percent probability or more) that the Veteran has pulmonary embolus that had its onset in service, or is otherwise related to the Veteran's military service, specifically including service in the Gulf War?  

b. Is it at least as likely as not that the current disorder is either caused by or permanently aggravated by any of his service-connected disabilities, to specifically include hypothyroidism, sleep apnea, or asthma.  The examiner must address the October 2003 letter from Dr. M noting that hypothyroidism increases the risks of developing pulmonary embolus if left untreated.  

c. If the examiner determines pulmonary embolus is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected pulmonary embolus prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

4. After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of any current deep vein thrombosis of the bilateral lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the Veteran's lay statements of record.  
If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must then provide the following opinions:  
      
a. Is it at least as likely as not (a 50 percent probability or more) that the Veteran has deep vein thrombosis of the bilateral lower extremities that had its onset in service, or is otherwise related to the Veteran's military service, specifically including service in the Gulf War?  

b. Is it at least as likely as not that the current disorder is either caused by or permanently aggravated by any of his service-connected disabilities, to specifically include hypothyroidism, sleep apnea, or asthma.

c. If the examiner determines deep vein thrombosis of the bilateral lower extremities is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected hypertension prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

5. After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of any current diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the Veteran's lay statements of record.  
If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must then provide the following opinions:  
      
a. Is it at least as likely as not (a 50 percent probability or more) that the Veteran has diabetes mellitus that had its onset in service, within a year of service discharge, or is otherwise related to the Veteran's military service, specifically including service in the Gulf War?  

b. Is it at least as likely as not that the current disorder is either caused by or permanently aggravated by any of his service-connected disabilities, to specifically include hypothyroidism, sleep apnea, or asthma.

c. If the examiner determines diabetes mellitus is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected hypertension prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Review each examination report to ensure that each is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


